dismis.re                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-07-125-CV





IN THE INTEREST OF J.D.G., A CHILD





----------

FROM THE 78
TH
 DISTRICT COURT OF WICHITA COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered the “Motion To Dismiss” filed by Voda Jones.  It is the court’s opinion that the motion should be granted; therefore, we dismiss the appeal of appellant Voda Jones.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f). 

Costs of this appeal incurred by appellant Voda Jones shall be taxed against Voda Jones, for which let execution issue.



PER CURIAM	





PANEL D:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.



DELIVERED:  May 24, 2007

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.